Citation Nr: 1539223	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for plantar warts of the right foot.

2.  Entitlement to an increased rating in excess of 10 percent for plantar warts of the left foot.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982. This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of procedural history, the Veteran's plantar warts were initially rated as a bilateral condition.  However, during the pendency of the appeal, the RO established separate ratings for plantar warts of the right foot and plantar warts of the left foot in a May 2009 rating decision.  The Veteran was assigned 30 and 10 percent ratings for the right and left foot, respectively, effective April 19, 2006.  

In August 2011, the Board remanded the Veteran's foot ratings for further development, to include obtaining updated VA treatment records and scheduling a VA examination to assess the severity of the Veteran's bilateral foot disabilities.  The examiner was also asked to address the effect of the Veteran's bilateral foot disabilities on employment, as the claim for TDIU was found to be raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed in more detail below, the Board finds there has not been substantial compliance with the remand directives and appellate review may not continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, the Board has not only viewed the Veteran's physical claims file, but also all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 
  
As noted in the August 2011 Board remand, the issue of a convalescent rating for the period following a foot surgery in May 2006 has been raised by the record in a January 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  

First, it unclear that there has been compliance with the prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a Court remand).  In the August 2011 Board remand, it was requested that the AOJ obtain VA medical records beginning in April 2005.  A review of the record shows that VA treatment records spanning several different time periods have been associated with the claims file, but there appears to be no continuous records from April 1996 through April 2014, as suggested in the July 2014 Supplemental Statement of the Case (SSOC).  Specifically, VA records spanned the following time periods: January 2003 to February 2005, September 2004 to May 2005, May 2006, July 2007, March 2006 to August 2009, and August 2009 to September 2011.  More recently, VA treatment records from July 2013 to July 2015 and June 2015 to August 2015 were associated with the claims file in conjunction with the Veteran's January 2015 claim for a convalescence rating for a January 6, 2015 procedure, without a waiver.

Second, a current examination and clarifying opinion are required.  June 2015 VA records discuss the Veteran's January 2015 foot surgery and states that the Veteran was interested in amputation due to ongoing pain.  Also, a July 2015 VA treatment record notes the Veteran had a right below the knee amputation.  This suggests that a more current examination is required as the last examination was in 2011.  

Additionally, that examination is unclear.  Next, the Board notes that the Veteran has been diagnosed with several different foot conditions.  However, he is only service-connected for plantar warts on the right foot and left foot.  Specifically, the December 2011 VA foot examination showed that the Veteran had the following diagnoses on his right foot: metatarsalgia, hallux valgus (with surgery noted in 1995), claw foot (with great right toe dorsiflexed, very painful callosities, shortened plantar fascia, and marked varus deformity), scars, and degenerative arthritis.  Regarding the left foot, the following conditions were diagnosed: hammer toe (third toe, fourth toe, and little toe), claw foot (with very painful callosities), scars, and degenerative arthritis.

The examiner then specified that the Veteran had bilateral weak foot and the underlying condition was plantar warts.  The examiner also indicated that the Veteran's foot condition resulted in impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner limited this finding to the Veteran's right lower extremity.  Finally, the examiner indicated that the Veteran's foot condition impacted his ability to work due to an inability to stand for any length of time or walk for long distances, noting the Veteran used a wheelchair for ambulation.  In other words, such a functional impact of the Veteran's "foot condition" was not specifically identified as due to service-connected plantar warts, as opposed to any one of the many other non-service-connected foot conditions found upon examination.  

Indeed, the Board notes that the Veteran had initially filed a claim in September 1995 for both bilateral plantar warts and bilateral hallux valgus.  However, service connection was only granted for bilateral plantar warts in a February 1996 rating decision.  The RO denied service connection for bilateral hallux valgus, finding it was neither incurred in nor was caused by service.  Based on the foregoing, the board finds that a new VA examination is necessary to provide more specificity as to the symptoms attributable to the Veteran's service-connected plantar warts only, as opposed to symptoms attributable to any other non-service-connected foot conditions, in order to properly apply the rating criteria.  In this regard, a retrospective evaluation is needed to address the entire rating period on appeal.  Given that the Veteran filed his increased rating claim in April 2006, the evidence should be considered back to April 2005.

Finally, the issue of entitlement to TDIU is inexplicably intertwined with the other issues pending on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, throughout the appeal, the Veteran has indicated that he could no longer work as a plumber due to, in pertinent part, to his foot symptoms.  He has referenced difficulty crawling, bending, walking, and climbing ladders.  Therefore, this issue cannot be adjudicated at this time.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Centers and obtain and associate with the paper or virtual claims file all outstanding records of treatment after April 2005.  Document for the record the requests made and the response received.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of symptoms attributable to his service-connected plantar warts on the right and left feet.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner shall utilize the appropriate Disability Benefits Questionnaire, but must specifically identify the symptoms attributable to service-connected plantar warts on both feet, as opposed to symptoms attributable to any other (non-service-connected) foot condition, in order to provide the specific nature of the bilateral plantar wart condition.

To the extent possible, the examiner is asked to provide such an evaluation of symptoms attributable only to service-connected plantar warts throughout the appeal period at issue in this case - which means the evaluation should include April 2005 to present.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






